Citation Nr: 1023789	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied a TDIU.

In March 2010, a Board video conference hearing before the 
undersigned was held.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's current service-connected disabilities are 
varicose veins of the left lower leg and varicose veins of 
the right lower leg, each rated 40 percent disabling, for a 
combined disability rating of 70 percent.  See 38 C.F.R. 
§ 4.26.  The Veteran therefore meets the schedular 
requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2009).  

The record reflects that the Veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  The Veteran's SSA records reflect that the primary 
disability for which he receives such benefits is diabetes 
mellitus.  However, such records also indicate that the SSA 
decision, which determined that the Veteran is unable to 
perform any past work, was based, in significant part, on a 
March 2008 SSA examination report, which primarily focuses on 
the Veteran's disability due to his bilateral lower extremity 
varicose veins.  This examination report indicates that the 
Veteran could occasionally lift and carry 20 to 30 pounds for 
short distances and durations, sit for 4 to 6 hours of a 
usual day, and stand or walk for three to four hours, but 
that his legs would need to be propped up intermittently.  

Also, a statement received in July 2008 from his most recent 
employer indicates that the Veteran left his job because of 
his leg disabilities. 

Although VA treatment notes and examination reports are of 
record, none specifically address the issue of whether the 
Veteran is unemployable due solely to his service-connected 
disabilities.  In light of this, and of the above evidence, 
he should be afforded an examination to determine whether his 
service-connected varicose vein disabilities render him 
unemployable.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding 
pertinent records with the claims file, 
schedule the Veteran for an appropriate 
VA examination.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
varicose vein disabilities of the lower 
extremities render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.

2.  Thereafter, reconsider the 
Veteran's appeal.  If the benefit 
sought on appeal is not granted, issue 
a supplemental statement of the case, 
and give the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

